 


Exhibit 10.21


The Sterling Group Advisory Agreement
 


This engagement of The Sterling Group as a non-exclusive financial advisor to
WestMountain Index Advisors, Inc. (the “Company) upon your acceptance of this
Advisory Agreement (“Agreement”).  In this regard, the parties agree to the
following terms and conditions:


 1.  ENGAGEMENT. The Company hereby engages and retains The Sterling Group as a
non- exclusive financial advisor for and on behalf of the Company to perform the
services as defined in Section 2, 'Services.' The Sterling Group hereby accepts
this engagement on the terms and conditions set forth in this Agreement.


 2.  ADVISORY SERVICES. In connection with its engagement pursuant to this
Agreement, The Sterling Group agrees to perform the following services for the
Company:


ADVISORY SERVICES. As requested from time to time by the Company.


The Sterling Group shall provide financial advisory services and advice to the
Company pertaining to the Company's business affairs. Without limiting the
foregoing, The Sterling Group will assist the Company in developing, studying
and evaluating a financial plan, strategic and financial alternatives, and
merger and acquisition proposals and will assist in negotiations and discussions
pertaining thereto with investment firms and institutions.


Additionally, The Sterling Group will assist the Company in identifying research
materials describing the Company, its operations, its historical performance and
future prospects.


The Sterling Group will also provide such other financial advisory and
investment banking services as may be mutually agreed upon by The Sterling Group
and the Company.


3.  COMPENSATION. As compensation for the services rendered by The Sterling
Group to the Company pursuant to this Agreement, the Company shall pay The
Sterling Group as set forth below:


ADVISORY SERVICES: An annual one year advisory fee of $35,000, payable in
installments with $17,500 due upon execution of this Agreement and $17,500 due
with the closing of funding/ banking relation.


 4.  INDEPENDENT CONTRACTOR. Sterling Group will be responsible for all travel
and communication expenses pertaining to the execution of this Agreement. The
Company acknowledges that The Sterling Group has been retained to act solely as
a financial advisor to the Company. In such capacity, The Sterling Group shall
act as an independent contractor, and any services of The Sterling Group arising
out of its engagement pursuant to this Agreement shall be property of the
Company.


5.   TERM AND LIMITATION. This Agreement shall be effective upon its execution
and shall remain in effect for one year.


Dated: 4/1/11
 
 
/s/ Gregory Schifrin
/s/ Bruce Dorfman
Gregory                      Schifrin
Bruce Dorfman
Chief Executive Officer
brucedorfman@gmail.com
WestMountain Index Advisor, Inc.
The Sterling Group/800forfunds.net
Telephone: (303) 800-0678
Fax:  800-367-3863
 
Cell:  954-551-4864 after market

 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
